Case 19-22878       Doc 88-1   Filed 10/03/19 Entered 10/03/19 15:47:09   Desc Exhibit
                                   Exhibit A Page 1 of 8




                               EXHIBIT A




  {EXHIBIT A.doc}
Case 19-22878       Doc 88-1     Filed 10/03/19 Entered 10/03/19 15:47:09               Desc Exhibit
                                     Exhibit A Page 2 of 8


                     Wilshire Pacific Capital Advisors, LLC
                                  8447 Wilshire Blvd., Suite 202
                                     Beverly Hills, CA 90211
                               Tel 310.526.3323 | Fax 310.388.5405



  September 10, 2019


  Mr. Ira Bodenstein
  Chapter 7 Trustee
  Westlake Property Holdings, LLC, Debtor (Case No. 19-11756)
  Westlake Hospital, LLC, Debtor (Case No. 19-11757)
  321 N. Clark St., Suite 1600
  Chicago IL 60654



          Re:      Engagement Letter

  Dear Mr. Bodenstein:

  This letter agreement (the “Agreement”) is entered into on September 10, 2019 (“Effective
  Date”), by and between Wilshire Pacific Capital Advisors, LLC (“WPCA”) and Westlake
  Property Holdings, LLC, Debtor (Case No. 19-11756) and Westlake Hospital, LLC, Debtor (Case
  No. 19-11757) (the “Client” or “Company”). This letter sets forth the consulting and advisory
  services to be rendered by WPCA to Client during its Chapter 7 bankruptcy case.

                                  PURPOSE OF ENGAGEMENT

  1.      WPCA’s authority and duties shall include the following:

          a. Accounts Receivable. Analyze the Company’s accounts receivable to determine the
             collectability thereof; review historical and projected collections by payor class;
             manage the Company’s current third party collections companies and attempt to
             improve collections; make recommendations regarding outsourcing, in-sourcing or
             engaging in the bulk sale of various classes of accounts receivable by payor class.

          b. Other Receivables. Investigate opportunities to collect other receivables not in the
             ordinary course, including the Illinois Hospital Assessment Program, DSH
             receivables, EMR related monies, and other possible claims by the Company.

          c. Supplies and Inventory. Assist the Trustee to dispose safely, properly and lawfully of
             any remaining supplies and inventory, including controlled substances that are
             supervised by the Company’s pharmacy director.

          d. Furniture, Fixtures and Equipment (“FF&E”). Review the FF&E assets were
             acquired by SRC from Tenet and determine which assets still reside in the Company;
             determine the market value of those assets and make recommendations regarding the
             sale or other disposition thereof.




  102646490.v1-9/25/19
Case 19-22878       Doc 88-1      Filed 10/03/19 Entered 10/03/19 15:47:09             Desc Exhibit
                                      Exhibit A Page 3 of 8




          e. Real Property. Assess the condition and value of real property, and make
             recommendations to the Trustee regarding the possible sale or transfer thereof.

          f.   Accounts Payable and Accrued Expenses. To the extent requested by the Trustee,
               assist in determining which accounts payable and other accrued expenses qualify as
               post-petition liabilities.

          g. Long-Term Liabilities. Review and assess any secured liabilities of the Company,
             including the senior mortgage debt and other long-term claims.

          h. Intercompany Obligations. Review all intercompany accounts between and among
             Westlake Hospital and Louis A. Weiss Memorial Hospital and West Suburban
             Medical Center.

          i.   Staffing. Review existing staffing levels and offer recommendations how to
               consolidate staffing expenses appropriately in connection with the wind down of the
               facility.

          j.   Other Operational Issues. Assist the Trustee in maintaining, transitioning and/or
               winding down all other areas of hospital operations, including information
               technology, medical records, insurance, building security and maintenance.

          k. Bankruptcy Reports. Assist the Trustee in the preparation of any bankruptcy related
             reports, as requested.



  2.      Sale of Assets. Assist the Trustee in the preparation, marketing and sale of its assets
          pursuant to the Bankruptcy Code. Services to include:

          a. Work with Trustee to create a list of assets to be sold, including the intellectual
             property assets;

          b. Advise on the structure of a sale process;

          c. Develop a target list of potential acquirers;

          d. Work with Trustee to prepare an offering memorandum, non-disclosure agreement
             and data room;

          e. Commence external outreach to the target list of potential acquirers;

          f.   Assist potential buyers with due diligence and formulation of offers;

          g. Work with Trustee to assist in the closing of a sale transaction.

  3.      Provide such other financial and advisory services as Client may require.

  4.      WPCA will not make an appraisal of any assets of the Company.




  102646490.v1-9/25/19                             2
Case 19-22878       Doc 88-1      Filed 10/03/19 Entered 10/03/19 15:47:09                 Desc Exhibit
                                      Exhibit A Page 4 of 8




                         TERM AND TERMINATION OF ENGAGEMENT

  5.      WPCA’s retention by Client is effective September 10, 2019, and shall continue until the
          Engagement is concluded or the Engagement is terminated in accordance with Paragraph 6
          hereof, unless otherwise agreed upon in writing between WPCA and Client.

  6.      Upon five (5) days written notice, either party may terminate this Agreement, without
          prejudice to rights that have accrued as of such termination, including any rights to payment
          that have accrued at that time, whether absolute, contingent or inchoate, liquidated or
          unliquidated, and however and whenever arising or asserted. Upon any termination or
          expiration of this Agreement, WPCA shall be entitled to prompt payment of all fees and
          other amounts accrued as a result of this Engagement, including those asserted after
          termination on account of events or matters occurring before termination, and all out-of-
          pocket expenses described herein.

  7.      If WPCA is terminated prior to the sale of the Client’s assets, WPCA shall earn its Success
          Fee if such sale is completed within 18 months of the date of termination and WPCA
          expended material efforts in performing the services described above with respect to the
          buyer prior to termination.

  8.      The requirements under this Agreement of confidentiality, non-circumvention,
          indemnification, and payment of all compensation due to WPCA shall survive
          termination of this Agreement.

                                           EXCLUSIVITY

  9.      You agree that WPCA shall represent you as your exclusive financial advisor during the
          Term of the Engagement.

                                         COMPENSATION

  10.     Hourly Rates. WPCA will be compensated on an hourly basis for services rendered at the
          hourly rates in effect at the time services are rendered (“Hourly Billings”). The current
          hourly billing rates for the key WPCA team members are:
               Mr. Eric Weissman: $400/hour
               Mr. Stan Otake: $400/hour
               Mr. Derek Buchanan: $250/hour
               Mr. Kevin Roy: $250/hour
               Other WPCA personnel: Range between $200/hour and $300/hour

  11.     Success Fee on Company Sale Event. If any “Transaction” is consummated during the
          term of this agreement (or as covered under Section 7), WPCA shall earn and be paid the
          greater of $200,000 or 3.0% of the “Transaction Value.”

          a. For purposes of this agreement, “Transaction” means the acquisition, directly or
             indirectly, by any party or parties of all or a substantial portion of the assets of the
             Company by way of a purchase, lease, license, exchange, joint venture or other means.

          b. For purpose of this agreement, “Transaction Value” means the value of the greater of
             any of the following individually or in combination: (i) all cash paid, installment notes



  102646490.v1-9/25/19                             3
Case 19-22878       Doc 88-1      Filed 10/03/19 Entered 10/03/19 15:47:09                    Desc Exhibit
                                      Exhibit A Page 5 of 8




               and/or securities issued, any indebtedness cancelled or assumed, any assets retained by
               the Company in connection with or arising from the Transaction, and (ii) any other
               form of payment made to the Company in connection with or arising from the
               Transaction, including any contingent payments, consideration to be paid in the form of
               earnouts, any consideration placed in escrow, and the amount of any indebtedness.

          c. WPCA’s primary pool of target buyers shall include, but not be limited to, general
             medical and surgical hospitals, psychiatric and substance abuse hospitals, specialty
             hospitals, family planning clinics, hospices and palliative care centers, free-standing
             emergency and other outpatient care centers, sleep disorder clinics, dental laboratories,
             blood and organ banks, home health care services, nursing care facilities, urgent care
             centers, mental health and residential developmental handicap facilities, senior care,
             community care facilities for the elderly, other residential care facilities, healthcare real
             estate investment trusts, outpatient care centers, medical and diagnostic laboratories,
             ambulance operators, other ambulatory health care service providers, medical
             practitioners, retail pharmacy operators, alternative healthcare providers, health
             maintenance organizations, preferred provider organizations, medical case management
             companies and medical schools.

          d. The Trustee may carve out a separate pool of buyers that are not connected to the
             healthcare industry. Those buyers shall be identified on Schedule 11(d), which may be
             amended from time to time. A Transaction consummated with any of the buyers on
             Schedule 11(d) shall not be subject to a Success Fee. To the extent that Trustee desires
             the assistance of WPCA related to a Transaction with a buyer identified on Schedule
             11(d),Trustee and Buyer shall arrange just and reasonable compensation, which the
             Trustee shall have sole and final authority to determine.

          e. It is intended that any Transaction would be conducted in a manner such that the offers
             and sales of any securities or issuance of any debt will be exempt from registration
             under the Securities Act of 1933, as amended (the “Securities Act”), and the securities
             laws of any state or other jurisdiction in which the Securities are offered. In acting as a
             placement agent for any Transaction, WPCA would seek to complete the transaction on
             a best-efforts basis, acting as an agent and not as a principal. WPCA may separately
             engage sub-agents at its own expense and with your prior approval.

  12.     Retainer. Client will provide WPCA with a $25,000 Retainer payment, against which
          hourly billings will be charged. Additional amounts owing to WPCA not covered by the
          Retainer shall be payable at such time(s) as appropriate.

  13.     Fee Application. WPCA understands that it will be required to file Fee Applications from
          time to time with the bankruptcy court, with invoices subject to court approval.

                                   EXPENSE REIMBURSEMENT

  14.     Expenses. WPCA shall also be reimbursed upon demand (and as permitted by the
          Bankruptcy Court) or, if requested by WPCA, Client will directly pay for all reasonable out-
          of-pocket expenses, including, but not limited to, travel, copying costs, and any other costs
          incurred by WPCA in the course of activities or actions required or permitted by this
          Agreement, including reasonable attorneys’ fees. Client acknowledges that WPCA will
          need to arrange at Client’s expense to cover all travel, meals and lodging for the WPCA



  102646490.v1-9/25/19                              4
Case 19-22878       Doc 88-1     Filed 10/03/19 Entered 10/03/19 15:47:09                Desc Exhibit
                                     Exhibit A Page 6 of 8




          team required to perform the contemplated services. Any travel time will be billed in
          compliance with the United States Trustee’s Guidelines in an amount equal to 50% of the
          applicable hourly rate.

                                     DISPUTE RESOLUTION

  15.     This Agreement and all matters related hereto shall be interpreted, governed by, and
          construed in accordance with the laws of the State of California applicable to agreements
          made and to be performed entirely in such State without reference to conflicts of law,
          principles or principles of comity. Any controversies, claims or disputes relating to this
          Agreement or arising in connection with or under this Agreement or any acts, omissions
          or relationships contemplated or taken, occurring, or arising pursuant to or as provided in
          this Agreement or otherwise from or in connection with the Engagement or any acts or
          omissions if any party or person in the cause thereof, whether relating to or arising in
          breach of contract, tort, equity or other claim or dispute of any kind under any theory,
          shall be heard and resolved solely by the Bankruptcy Court presiding over Client’s
          chapter 7 case.

  16.     Waiver of Jury Trial and Related Rights. TO THE MAXIMUM EXTENT
          PERMITTED BY LAW THE PARTIES WAIVE ANY RIGHT OF ANY KIND TO
          HAVE ANY OR ALL SUCH DISPUTES TRIED BY A JURY, WHETHER UNDER
          THE LAWS OR CONSTITUTIONS OF ANY STATE OR OF THE UNITED STATES
          OR OTHERWISE.

  17.     Attorneys Fees. If any legal action based in contract law is necessary to enforce or
          interpret the terms of this Agreement, the prevailing party shall be entitled to reasonable
          attorney’s fees, costs, and necessary disbursements in addition to any other relief to
          which that party may be entitled. This provision for recovery of attorneys’ fees shall be
          construed as applicable to the entire Agreement.

                                        MISCELLANEOUS

  18.     Mutual Representations and Warranties. Both Client and WPCA hereby each
          represent and warrant for itself that (a) each party to this Agreement has full and
          unrestricted authority and right to make and perform this Agreement in accordance with
          its terms (subject to Bankruptcy Court approval); (b) the making or performance of this
          Agreement by Client or WPCA, as the case may be, shall not violate any rights of,
          agreements with or obligations to any third parties; (c) this Agreement shall be and is a
          valid and binding obligation of such party which is legally enforceable in accordance
          with its express terms (subject to Bankruptcy Court approval); and (d) Client or WPCA,
          as the case may be, shall not circumvent or otherwise frustrate the expressed intent or
          expressed provisions of this Agreement.

  19.     This Agreement may not be modified or amended except in a writing signed by the
          parties hereto.

  20.     The advice (written or oral) rendered by WPCA pursuant to this agreement is intended
          solely for the benefit and use of the Company in considering the matters to which this
          Agreement relates.




  102646490.v1-9/25/19                            5
Case 19-22878   Doc 88-1   Filed 10/03/19 Entered 10/03/19 15:47:09   Desc Exhibit
                               Exhibit A Page 7 of 8
Case 19-22878       Doc 88-1   Filed 10/03/19 Entered 10/03/19 15:47:09   Desc Exhibit
                                   Exhibit A Page 8 of 8




                                      Schedule 11(d)




  102646490.v1-9/25/19                      7
